Citation Nr: 1451584	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-44 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board previously remanded this matter in February 2014 for additional development.  

An August 2014 rating decision granted service connection for headaches due to an in-service neck injury and also granted service connection for a neck condition.  Thus, that issue is no longer before the Board.  

The Veteran testified before the undersigned Veterans Law Judge during a September 2013 videoconference hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran receives every possible consideration.

The May 2014 VA psychiatric examiner indicated that a transcript of the Veteran's September 2013 videoconference hearing was not associated with the Veterans Benefits Management System (VBMS) claims file and therefore unavailable for review.  The absence of the transcript is relevant, as the May 2014 VA examiner's opinion was based in part on a lack of service treatment records (STRs) demonstrating mental health treatment in service and during the hearing the Veteran reported that he had not reported or sought extensive treatment in service because a recruiter told him he could not have any mental health issues, he was not comfortable telling his supervisor about his issues, and he did not want to have to delay separation.  See Transcript of Record pp. 3-13; see also id. at 8-9 (reporting still having the same depression and anxiety symptoms that he had in service).

Also, in his January 2010 Notice of Disagreement, the Veteran indicated that he had applied with the Social Security Administration (SSA) for disability benefits, and the record does not appear to contain any SSA records or evidence of attempts to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA and the Social Security Administration.  

2. Obtain an addendum opinion from the May 2014 VA psychiatric examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's psychiatric symptoms.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA-such as a transcript of the September 2013 videoconference hearing-that is not already of record. 

The examiner MUST review the claims file, including the Veteran's lay statements during his September 2013 videoconference hearing and during his May 2014 VA psychiatric examination, regarding the nature and duration of his symptoms and provide an opinion, based on the record, regarding: 

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a psychiatric disorder-such as bipolar disorder or other specified schizophrenia spectrum, other psychotic disorder, bipolar type-that had its onset during or is etiologically related to an in-service injury, event, or disease.  

The examiner MUST review and comment on Dr. Vest's February 2010 opinion that the stress of service affected the Veteran's bipolar disorder and alcohol abuse; the May 2009 VA examination and opinion; and the May 2014 VA examination and opinion.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



